Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 23 November 2021 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 11-13 have been canceled.
2. New Claim 28 has been added.
3. No Claims have been amended. 
4. Remarks drawn to rejections under 35 USC 103.
5. Declaration by Dr. Rohr.
The rejection of Claims 1-10, 18-22 and  25-27 under 35 U.S.C. 103 as being unpatentable over Croze et al (J. Nutritional Biochemistry, 2013, 24, 457-466; of record) in view of Pintaudi et al (Int. J. Endocrinology, 2016, pages 1-4; cited in IDS filed 11/15/2017; of record) has been withdrawn and the new art rejections under 35 USC 102 and 103 below are made of record. 
	Claims 1-10 and 14-28 are pending in the case. Claims 14-17 and 23-24 have been withdrawn from consideration as being drawn to non-elected method claims. Claims 1-10, 18-22 and 25-28 are under prosecution. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruiz-Aceituno et al (Journal of the Science of Food and Agriculture, 2013, 2797-2803; ‘Aceituno; cited in IDS filed 02/27/2019).
Aceituno et al teaches a composition consisting of myo-inositol and sucrose (page 2798, right col. carbohydrate mixture # 4 under subtitle: Yeast Treatment; components recited in the compositon of claims 1-3, 6-8 and 27). 
Claims 6-8 are composition claims. The recitation ‘with anti-TNF- effects when administered to a patient in need of treatment therefrom’ is intended use and is not given patentable weight.
It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed.Cir.1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, cannot impart patentability to claims to the known composition.").
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Aceituno et al anticipates claims 1-3, 6-8 and 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz-Aceituno et al (Journal of the Science of Food and Agriculture, 2013, 2797-2803; ‘Aceituno; .
The teachings of Aceituno et al are set forth above. Aceituno does not teach a composition consisting of myo-inositol and the other sugars (other than sucrose) as in claims 3, 26 and 27, a composition consisting essentially of myo-inositol and the other sugars (other than sucrose) as in claim 8.
Hansen et al, drawn to treating diabetes, teaches a nutritional composition comprising a protein, lipid and carbohydrate in combination with an effective glucose-lowering amount of myo-inositol (col. 2, lines 10-16; col. 3, lines 52-54; part of the limitation of claims 3, 8 and 25-27 regarding myo-inositol as a component). Other than myo-inositol, the carbohydrate component of the composition of the invention can be any suitable carbohydrate known in the art to be suitable for use in nutritional compositions. Typical carbohydrates include sucrose, fructose and glucose (col. 4, lines 32-36; sugars recited in claims 3, 8, 25 and 27). Corn syrup is also one of the carbohydrates that can be used (col. 4, line 36). Corn syrup is isoglucose as evidenced by Brussiere et al (col. 3, lines 4-12). Therefore, Hansen also teaches the use of isoglucose as a component (sugar recited in claims 3, 8 and 26-27).
From the teachings of Hansen it can be seen that myo-inositol in combination with another carbohydrate (sugar) can be made and used for treating diabetes. 
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory 
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, composition consisting of myo-inositol and a sugar (sucrose) is known and myo-inositol in combination with a carbohydrate is known in the art for use in treating diabetes (Hansen). Thus, it is obvious to arrive at the claimed compositions consisting of /consisting essentially of myo-inositol and the claimed sugars.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to make the claimed compositions consisting of, and consisting essentially of myo-inositol and the claimed sugars since it can still be used as an alternate composition for treating diabetes (Hansen). Even though Hansen teaches .

Claims 3-5, 8-10, 18-22, 27 and new claim 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz-Aceituno et al (Journal of the Science of Food and Agriculture, 2013, 2797-2803; ‘Aceituno) in view of Hansen et al (US 5,763,392) and further in view of Gilles et al (US 6,248,375) and Luyer et al (US 2008/0108548 A1).
New claim 28 recites limitation regarding the percentage of fructose and myo-inositol in the composition of claim 25.
The teachings of Aceituno and Hansen are set forth above. Both do not teach a composition consisting of/consisting essentially of my-inositol and some of the sugars recited in claims 3, 8 and 27 (sucralose, tagatose, galactose and rhamnose) and the percentages and ratios as in claims 4-5, 9-10 and 18-22.
Gilles et al, drawn to nutritional compositions incorporating a two-component carbohydrate system for diabetics, teaches the use of sucralose as a component in compositions that also have myo-inositol (col. 4, lines 41-43; Table 8 at col.17-inositol/fructose; col. 11, line 16-sucralose-component recited in claims 3, 8 and 27).
Luyer et al, drawn to compositions for treating diabetes, teaches the use of myo-inositol, glucose, fructose and galactose (paras 0027, 0029 and para 0036; sugars recited in claims 3, 8 and 27). 
In view of the teachings of Aceituno, Hansen, Gilles and Luyer, one of ordinary skill in the art will recognize that sugars like sucralose and galactose can substituted in the composition of Aceituno to make a composition consisting of/consisting essentially of myo-inositol and 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). One of skill in the art would want to adjust the dosage to obtain maximum beneficial effects.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) 
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, composition consisting of myo-inositol and a sugar (sucrose) is known and myo-inositol in combination with a carbohydrate is known in the art for use in treating diabetes wherein myo-inositol is known to lower the amount of glucose (Hansen). Thus, it is obvious to arrive at the claimed compositions consisting of /consisting essentially of myo-inositol and the claimed sugars.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to make the claimed compositions consisting of, and consisting essentially of myo-inositol and the claimed sugars since it can still be used as an alternate compositions for consumption by diabetes (Hansen). Even though Hansen teaches inclusion of other components, making the composition consisting of or consisting essentially of myo-inositol and the sugars will reduce the cost.



Conclusion
1. Elected claims 1-10, 18-22 and 25-28 (Group I).
2. Claims 14-17 and 23-24 (Group II) have been withdrawn from consideration as being drawn to non-elected method claims.
3. Claims 11-13 have been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623